Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a “METHOD AND SYSTEM FOR AUTOMATICALLY VERIFYING THE AUTHENTICITY OF DOCUMENTS” [Closest Prior Art: Rhoads et al. (US-2004/0153649): Abstract, Fig 14, par 0038, 0094, 0187, 0208, 0230, 0250-0253; Sagan et al. (US-2012/0033264): par 0028-0031, 0071, 0077, 0088-0089, 0096, 0100-0103; Eschbach et al. (US-2018/0144572): Abstract, par 0003, 0045-0049; Gustin et al. (US-6,012,048): Fig 14 (422-428), col 12, lines 48-66].
In response to the Office Action mailed on 9/10/2021, Applicant’s request in view of the amendments/arguments have been reviewed and respectfully considered [See Applicant’s Arguments: page 7, 2nd paragraph to page 8, 1st paragraph, page 9, 3rd paragraph to page 11, 3rd paragraph], independent claims 1 and 9 are allowed for at least the reasons followed:
Rhoads in view of Sagan and further in view of the prior art searched and/or cited including Eschbach and Gustin does not teach nor render obvious the combination of limitations including “A method for automatically verifying the authenticity of documents comprising: - scanning a side of a document to be verified in a visible and ultraviolet light spectrum; - detecting in the scanned document a digital watermark printed with ultraviolet ink on the scanned side of the document and a digital watermark printed with visible ink on the scanned side of the document, wherein the digital watermark printed with visible ink is repeated over a marked region of the document imperceptibly to a human eye; - decrypting the digital watermark printed with ultraviolet ink, thereby obtaining an ultraviolet mark identifier; - decrypting the digital watermark printed with visible ink, thereby obtaining a variable data mark identifier; - validating mark percentage by checking for the presence of the digital watermark printed with visible ink in the marked region of the scanned document, wherein validating mark percentage comprises: analyzing the marked region of the scanned document area by area; detecting the presence or absence of the digital watermark printed with visible ink in the different areas of the marked region of the scanned document; and determining an adulteration of the document based on said detections; - comparing the mark identifiers obtained with mark identifiers stored in at least one database; and - determining the validity of the document on the basis of said comparison” as recited in independent claim 1 [similar system claim 9].
Dependent claims 2-8 and 10-14 are allowed for being dependent on independent claims 1 and 9, respectively.
Therefore, claims 1-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677